PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/601,372
Filing Date: 22 May 2017
Appellant(s): Tokyo Electron Limited



__________________
Steven P. Weihrouch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/17/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The examiner considers the critical issue is whether there is motivation to combine the secondary reference ‘591 with either one of the two primary references ‘650 or ‘002, or the combination would have resulted in the tangential flow in the vaporizer (downstream of the nozzle assembly, as Appellants’ argued) instead of in the premix chamber (upstream of the nozzle assembly, the examiner’s position). 

Item A: Rejections of claim 1, 3-4, 13-18, 30-31, and 33 over Lee ‘650 and Krotov ‘591
Item A1.
 ‘650 and ‘591 does not disclose a vortical flow in a cylindrical region of a premix chamber because
(a1) OA relies upon Fig. 1B of ‘650 as prior art but then points to prior art Fig. 2B and Figs. 4A-C, therefore, fails to explain which is being being relied upon.

The OC has clearly set forth Fig. 1B is relied upon. The OC also cites the criticism of of ‘650 Fig. 2B on clogging issue is applicable to Fig. 1B. The OC also points out that both Fig. 2B and Fig. 4A-C also read into the nozzle assembly portion of claim 1. Fig. 1B is relied upon because it clearly shows the liquid and carrier gas mixing before arriving at the nozzle assembly, that is, a contracting and expanding nozzle with a narrow neck.

(a2) In Fig. 4 of ‘591, liquid introduced into a first chamber is evaporated before being mixed with a gas, see the bottom of page 12.

Appellants clearly mis-interpreted Fig. 4 of ‘591.

‘591 clearly describes that:

Inside chamber 233, liquid materials injected by injectors 271 and 272 are evaporated and mixed with gases from nozzles 226 and 227 … nozzle 227 may be disposed such that it is tangent to the inner surface of chamber 233. Depending on the application, additional nozzles may be disposed tangent to the inner surface of chamber 233. In operation, gas from nozzle 227 circulates around chamber 233 creating a high speed rotating vortex, which is represented by arrows 235 (col. 4, lines 44-57, vortex to shear liquid droplet is starting from the gas nozzle 227).

In other words, step 402 “introduce materials” includes gas from nozzle 227 and step 404 “create a vortex” is from the gas nozzle 227 to generate vortex with liquid nozzles 271 and 272 in the first chamber. The evaporation step 408 will not occur until downstream near the heater 234 region.

(a3) none of the five different embodiments of ‘591 teach a premix chamber, see page 13 to page 17, 
(a4) therefore, these chambers do not output a premixed liquid, the combination of ‘591 with ‘650 merely results in vortex in the vaporizer 107 or 400 of ‘650, see the bridging paragraph between pages 17 and 18.

As replied in item (a2) above, the vortex generation by the gas nozzle 227 is premixed. An upper portion of the chamber 233, near gas nozzle 227 above the heater 234, is a premix chamber. While ‘591 discussed many factors that affect evaporation rate, such as low pressure from vortex, heater 234, turbulizor 231 (col. 5, lines 5-10), heater 234 is clearly directly  controlling the vaporization, and the vaporization/heater region is clearly downstream of the premix region. The boundary between the premix region and the vaporization region depends on the operation parameter (liquid material, pressure, flow rate and heater output level), this is an intended use of the apparatus. But no matter how these parameters vary, the boundary between the premix region and the vaporization is between the gas nozzle 227 and the heater 234. 

What ‘591 differs from the instant claim is that ‘591 lacks the contracting and expanding nozzle between the premix region and vaporization region, or between the gas nozzle 227 and the heater 234. The combination of ‘591 with the primary reference ‘650 clearly arrive appellants’ claims.

Applicants proposed combination (a4) has various problems, the rebuttal will be more easily understood after reply of item (c) below.

‘591 does not disclose a vortical flow in a cylindrical region connected to a conical region, and cannot be combined with ‘650 because Fig. 3A does not have a conical opening and the conical opening 232 of Fig. 2D is removed, see page 18.

This is attacking reference individually. The rejection is based on ‘650 in view of ‘591. ‘650 teaches a contracting and expanding nozzle with a cylindrical region connected to a conical region (see illustration 1 in the ground of rejection section). ‘591 teaches a tangential gas nozzle 227 at a cylindrical region upstream from the vaporization region.

There is no reason to modify ‘650 with ‘591 because ‘650 uses piezo-valve 104 to combine precursor liquid with carrier gas, see page 19.

The motivation to combined ‘591 with ‘650 is set forth in the OC: 

‘650 criticizes … (iii) the droplets may come in contact with the interior wall of the vaporizer and scorch or clog the wall ([0010]). 

‘591 criticizes that a problem with prior mechanisms for introducing materials in an integrated circuit manufacturing equipment is that they may clog if not properly maintained (col. 1, lines 53-55). 

‘591’s invention is to use tangential gas nozzle 227 (nozzle 627 of Fig. 6A was cited in OC). Furthermore, ‘591 states that “As shown in FIG. 2D, EMD 230 may have a vertical orientation with ports on the top and opening 232 on the bottom. This advantageously helps prevent accumulation of liquid materials inside chamber 233 and also reduces the possibility of clogging chamber 233” (col. 4, lines 1-5).

Fig. 1B of ‘650 already teaches the carrier gas from MFC 101 is perpendicular to the liquid from LFM 102 from the upstream of the contracting and expanding nozzle 1071. It would have been obvious to modify the gas nozzle in Fig. 1B of ‘591 to apply tangential gas generation of vortex to reduce the possibility of clogging, this advantage is above and beyond the piezo-valve 104 of ‘650.

Now in regarding to item (a4), the location of the tangential carrier gas flow downstream or upstream is a limited choice based on KSR, if there is no guideline. The examiner maintains there is a clear reason to add the tangential carrier gas flow upstream the nozzle assembly.

It appears Appellants are proposing moving the carrier gas from MFC 101 downstream of the contracting and expanding nozzle 1071 and into the vaporization chamber 107. This is clearly wrong as only the liquid passing through the contracting and expanding nozzle 1071, removing the Venturi effect that creates smaller droplet, increasing the liquid flow rate thus reducing its chance to breakdown into smaller droplets.

Or perhaps Appellants are saying adding another carrier gas nozzle in the vaporization chamber 107 with a tangential flow while keeping the the carrier gas from MFC 101 as it is without a tangential flow vortex. This is also wrong. First of all, ‘650 already uses the Venturi effect and electrically charged droplet 3000 (Fig. 3) to reduce the size of droplet, further reducing droplet by tangential flow has diminishing return. Most importantly, there is a clear reason to use tangential flow upstream of the contracting and expanding nozzle 1071 to further reducing the chance of clogging (as taught by ‘650 and ‘591) and reducing the particle size upstream. A person of ordinary skill would have known that the narrow neck portion of the nozzle 1071 is the location where clogging is most likely to occur, placing tangential flow upstream of the neck portion of the nozzle 1071 reduces clogging in the neck portion of the nozzle 1071. Furthermore, using tangential flow vortex to create smaller droplets upstream of the nozzle 1071 is beneficial to further reduce the droplet size downstream of the nozzle 1071.

Note although ‘591 did not discuss the vortex reducing the droplet size, this is a common knowledge in the arts, and OC already cited ‘813 that teaches this common knowledge:

‘813 teaches that Referring to FIGS. 1, 3, and 4, carrier gas is preferably introduced tangentially to sidewall 304 and parallel to a horizontal plane of cyclone evaporator 100 … (col. 7, lines 34-40), the high velocity carrier gas imparts large shear forces on the liquid precursor as the liquid precursor emerges from the liquid precursor dispensing opening 602. These shear forces atomize the liquid precursor into liquid spray droplets having sufficiently small mass to become entrained in the carrier gas flow (col. 11, lines 37-42).

	Item A2. Appellants argue that because of the teaching of ‘591, one would not connect a contracting cone to a cylindrical region of a premix chamber to reach dependent claim 3, see the top of page 20.

‘650 already teaches a contracting cone downstream of a cylindrical region of a premix chamber. The combination of ‘591 is to re-arrange the gas inlet to tangential direction to create vortex. 

It appears Appellants are assuming ‘591 as the primary reference. In fact, if using ‘591 as primary reference, it would also be obvious to add contracting and expanding nozzle 1070 to ‘591 between the nozzle 227 and heater 234 (Fig. 3A) to produce Venturi effect that reduces particle size in the heater 234 region.

Item A3. 
(3a) The OC makes no comment regarding claims 13-18, fails to identify how claims 13-18 are obvious, see the first two complete paragraphs of page 21.

For he rejection of claims 13-18, the combination of ‘650 and ‘591 has the same structure as Applicants’ and therefore, the property of these claims.

For example --
Claim 13: wherein the outlet channel is sized to generate backpressure within the premix chamber.
Claim 14: wherein the backpressure is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet.  

The structure from the “sized outlet channel” in Appellants’ disclosure is the narrow outlet channel 114 ([0050]). ‘650’s contracting and expanding nozzle 1071 with a narrow neck has the same structure that generates backpressure. As a result of the high backpressure and high flow rate, the contracting and expanding nozzle also reduces early vaporization and build-up due to pressure differential as the entrained liquid droplet flow faster in the contracting portion. 

Claim 15: wherein the nozzle assembly is configured to achieve a target residence time for the liquid within the premix chamber.  
Claim 16: wherein the target residence time is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet.    

The apparatus intrinsically having a residence time (volume to flow rate ratio), as the “a target residence time” value is not in the claim, or the claim may include any value of target residence time, the combined apparatus does read into a certain value of target residence time. As the contracting and expanding nozzle 1071 with a narrow neck reduces early vaporization and build-up, the volume upstream of the nozzle 1071 is part of the whole structure that leads to this property. Note also the flow rate is not part of the apparatus structure. During operation, the combined apparatus can be operated at certain flow rate that read into a specific “target residence time” value. 

Claim 17: wherein the vortical flow is configured to cause a sweeping action for the carrier gas within the premix chamber.  
Claim 18: wherein the sweeping action is configured to reduce residue build-up within the premix chamber.  

‘591’s tangential gas nozzle 227 is a sweeping action that reduce residue build-up because residue is carried by the high speed rotating vortex. 

(3b) Regarding claims 30 and 31, there is no rational to change the direction of Fig. 1B and 2B of ‘650 based on Figs. 8 and 9, because this is pick and choose features from different embodiments, see the last paragraph of page 21. 

Fig. 1B and 2B is a portion of the overall apparatus, for example, no substrate is shown in Fig. 1B and 2B. Fig. 1B and 2B are clearly for coating substrate. To use Fig. 1B and 2B to coat a substrate, orientation of Figs. 8 and 9 is clearly a rational choice.

Even tear out Figs. 8 and 9 from the disclosure of ‘650, changing orientation is a mere rearrangement of parts.

In selection an orientation for Fig. 1B and 2B to coat a substrate, there is no pick and choose features from different embodiments, as aggrandized by Appellants.

(3c) Regarding claim 33, the OC fails to identify at the combined feature, none of the references teach liquid inlet at one end, a conical region at a second end, the outlet is a premixed liquid, ‘591 teaches regions 233/633 directly communication with the showerhead, see the top of page 22.

These are very incongruent arguments and the examiner will try the best to reply.

Whether the regions 233/633 connected to showerhead is not relevant to the rejection.

If Appellants are arguing OC did not address claim 33, in fact, claim 33 rejection was clearly set forth at middle of page 8 in the final OC (02/17/2022). It was by re-arranging the carrier gas nozzle upstream of the contracting and expanding nozzle 1071 of ‘650 as taught by tangential gas nozzle 227 of ‘591 (as well as changing the liquid inlet location). 

By re-arranging the gas and liquid inlets (the left hand side) of Fig. 1B of ‘650 with the evaporation and mixing device 230 in Figs. 6A-B of ‘591, it had all the items Appellants arguing that “none of the reference teaches”.

Item B: Rejection of claim 6 over ‘650, ‘591, and Benzing ‘813 is improper because ‘813 disclose that the atomizer nozzle 412 is downstream from the carrier gas channel 104 because “the liquid precursor tube 406 is positioned directly into a path of carrier gas exiting the carrier gas channel 104” see the middle of page 23.

First of all, Appellants are attacking reference individually. ‘591 has already teaches that the gas nozzle 227 is downstream of liquid nozzles 271, 272 (Fig. 3A, in Fig.  6A the gas nozzle 627 is downstream of the liquid nozzle 602). 

Secondly, Appellants seem to be playing with words by equating “positioned directly into a path of carrier gas” as “downstream” which may be correct if completely phrased as “downstream of the carrier gas”, but it is not correct if it means “downstream of the vaporizer chamber”. The description “the liquid precursor tube is positioned directly into a path of carrier gas exiting the carrier gas channel” also will work in describing Applicants’ Fig. 3, Fig. 1B of ‘650, and various Figures of ‘591. Fig. 4 of ‘813 is a top view of of the evaporation chamber 302, there is no telling either the atomizer nozzle 412 or the carrier gas channel 104 is upstream or at the same level/height as there is no side view the evaporation chamber 302 with the atomizer nozzle 412 and the carrier gas channel 104. 

Placing the liquid atomizer nozzle 412 downstream from the carrier gas channel 104, as suggested by Appellants, does not make sense because the vortex energy of the carrier gas is already dissipated before encountering the liquid, less effective is atomizing the liquid and breaks up the liquid into smaller droplets.

Even if ‘813 does teach the atomizer nozzle 412 is downstream from the carrier gas channel 104, ‘813 is relied upon for the carrier gas channel with several (successively narrowing) regions. The purpose of narrowing/contracting is to increase carrier gas flow rate, a common knowledge and that is also discussed the cited reference ‘002 (“the flow velocity of the droplets of the liquid material and the carrier gas get fast by the effect of throttle hole 352” [0051], last sentence). This is a clear advantage to combine ‘813 with ‘650 and ‘591, to increase carrier gas flow rate and to shear the liquid into smaller droplets.

Item C: Rejection of claims 7-12, 26, and 32, over ‘650, ‘591, and Yoshioka ‘215 are improper because ‘215 fails to remedy the deficiency of ‘650 and ‘591, and ‘215 teaches injection assembly directly into vaporization chamber 21, see the top of page 24.

Again, this is attacking reference individually. 

‘650 and ‘591 does not have deficiency as replied above. Appellants kept point out one different feature of a reference and claiming all references cannot be combined. 

‘215 is relied upon for the metal nuts, metal gasket, metal flange to arrive at the combined features of claims 7-12, 26 and 32 as ‘650 and ‘591 are silent on these details. 

Item D: Rejection of claims 7-12, 26, and 32, over ‘650, ‘591, and Peck ‘143 are improper because ‘143 fails to remedy the deficiency of ‘650 and ‘591 and ‘143’s arrangement is different, see the bottom of page 24 to page 25.

Again, this is attacking reference individually. 

‘650 and ‘591 does not have deficiency as replied above. Appellants kept point out one different feature of a reference and claiming all references cannot be combined. 

‘143 is relied upon for the metal nuts, metal seal, metal flange as ‘650 and ‘591 to arrive at the combined features of claims 7-12, 26 and 32 as ‘650 and ‘591 are silent on these details. 

Items E-F: Rejection of claims 19-20, over ‘650, ‘591, and Nasman ‘355 or Dedontney ‘470 are improper because the deficiency of ‘650 and ‘591.

‘650 and ‘591 does not have deficiency as replied above.

Items G-L: Appellants’ arguments are repeating previous arguments and have already being addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.